Case: 12-60033       Document: 00512087687         Page: 1     Date Filed: 12/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 18, 2012
                                     No. 12-60033
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DENNIS LEE ANDREWS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-46-2


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Dennis Lee Andrews appeals the sentence imposed following his guilty
plea conviction for one count of kidnapping for ransom, in violation of 18 U.S.C.
§§ 2 and 1201, and one count of using, carrying, and brandishing a firearm
during and in relation to a crime of violence, in violation of 18 U.S.C. §§ 2 and
924(c)(1)(A), (c)(1)(A)(ii). He contends that the district court erred when it
enhanced his offense level under U.S.S.G. § 2A4.1(b)(1) for making a ransom
demand.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60033    Document: 00512087687     Page: 2   Date Filed: 12/18/2012

                                 No. 12-60033

      Section 2A4.1(b)(1) provides for a six-level increase if a ransom demand
was made. Although § 2A4.1 does not define what constitutes a ransom demand,
the term “ransom” is defined as “a consideration paid or demanded for the
release of someone or something from captivity.” Merriam-Webster Dictionary
Online, http://www.merriam-webster.com.
      The record reflects that on or about February 2, 2011, Andrews and his co-
defendants, Athena Marie Byrd and Patrick Hollowell, devised a scam to obtain
money from Oliver Eugene Anderson, an older friend of Byrd. As part of this
scam, Byrd proceeded to Anderson’s residence. She then telephoned Andrews
and Hollowell and asked them to come to the residence. When they arrived,
Andrews and Hollowell held Anderson and Byrd at gunpoint, demanding money
from Byrd. When Anderson asked what it would take for them to leave, Byrd
told Anderson that she owed Andrews and Hollowell $2,000. Byrd and Andrews
put Anderson in Byrd’s car and drove him at gunpoint to a casino for the purpose
of cashing a $2,000 check. Anderson made a scene at the teller’s window,
causing Byrd and Andrews to flee the casino.
      To the extent Andrews argues that the § 2A4.1(b)(1) enhancement does not
apply when the amount of money demanded was owed to the kidnapper, we need
not resolve the issue because there is no factual support for such an argument.
There is no evidence that Anderson owed Andrews, Hollowell, or Byrd any
money. Further, although Byrd told Anderson that she owed Andrews and
Hollowell $2,000, the record reflects that this was part of the defendants’ scam
to obtain money from Anderson, and there is no evidence that Andrews believed
he was actually owed the $2,000. Because Andrews demanded $2,000 from
Anderson in exchange for Anderson’s and Byrd’s release, the district court’s
determination that Andrews made a ransom demand is plausible in light of the
record as a whole. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). Accordingly, the district court did not clearly err when it
enhanced Andrews’s offense level pursuant to § 2A4.1(b)(1). See id.
      AFFIRMED.

                                       2